Title: To James Madison from Daniel Clark, 29 September 1803
From: Clark, Daniel
To: Madison, James



(private)
Sir
New Orleans 29 Septr. 1803
Permit me to offer you some Memorandums which I have committed to Paper as the reflections occurred since the receipt of your Letters respecting the Cession of this Country. An idea that they might contain some information which would be new to you induced me to trouble with them, and I flatter myself that judging only of the motives you will excuse the unconnected manner in which they are presented. I have the Honor to remain with Respect Sir Your most obedient & most humble Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).



   
   Enclosures not identified.


